Citation Nr: 1533902	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from March 20, 2007 to August 16, 2014.

2.  Entitlement to a rating in excess of 60 percent for intervertebral disc syndrome (IVDS) of the lumbar spine from August 16, 2014.

3.  Entitlement to a compensable disability rating for bilateral sensorineural and conductive hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Regional Office jurisdiction now resides at the VA RO in Montgomery, Alabama. 

The Veteran testified at a hearing before the Board in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a November 2011 supplemental statement of the case (SSOC). 

In October 2012, the Board denied the Veteran's claim for an increased rating for his back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.

In June 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

During the pendency of the Veteran's appeal, and specifically in a November 2014 rating action, the RO re-characterized the service-connected DDD of the lumbar spine to that of IVDS, increasing the disability evaluation for the service-connected lumbar spine disability to 60 percent, effective from August 16, 2014.  As such, before August 2014, the Veteran continued to receive a staged rating of 20 percent, for the period beginning March 20, 2007.

Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Veteran did not withdraw the appeal as to the claim for a disability rating greater than assigned, therefore, the issues of entitlement to a higher rating for DDD of the lumbar spine for the period prior to August 16, 2014, and a higher rating for IVDS since August 16, 2014 remain in appellate status.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to a compensable disability rating for bilateral sensorineural and conductive hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 20, 2007 to August 16, 2014, the Veteran's lumbar spine disability is manifested by limitation of motion and complaint of pain, but the forward flexion of the Veteran's lumbar spine was not shown to be functionally limited to 30 degrees or less, or that ankylosis has been present for this period.  

2.  From August 16, 2014, the Veteran's IVDS is in receipt of the maximum schedular evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and has not been manifested by unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1. From March 20, 2007 to August 16, 2014, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar degenerative disc disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 5293-5242 (2014).

2. From August 16, 2014, the criteria for an evaluation greater than 60 percent for intervertebral disc syndrome of the lumbar spine are not met.  38 U.S.C.A.            §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide. 

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In a letter dated in December 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  In addition, in each letter, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the December 2010 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Although the December 2010 letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim adjudicated herein.  Furthermore, in accordance with the June 2014 remand instructions, the Veteran's outstanding VA treatment records have since been retrieved and associated with the claims file.   Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim decided herein that need to be obtained.  

The Veteran has also been afforded VA medical examinations, most recently in August 2014 in connection with his claim for a higher rating for his service-connected lumbar spine disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim herein decided has been met. 38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.





II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In March 2007, the Veteran filed his claim seeking an increased rating for his service-connected lumbar spine disability.  The Board has considered whether a staged rating is warranted; however, as will be discussed, the evidence shows that the Veteran is already staged in his ratings.  The Veteran's service-connected lumbar spine disability has been rated 20 percent from October 1, 2000 to March 20, 2007, and 60 percent from August 16, 2014 onward.  The Board finds that symptoms related to the Veteran's lumbar spine disability have not changed in severity over the course of the appeal to warrant a further staged rating. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 
Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

A. Increased Rating for DDD of Lumbar Spine From March 20, 2007 to August 16, 2014

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5293-5242.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this case, the hyphenated code indicates that the disability is evaluated as degenerative arthritis of the spine.  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.   These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.   An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In this case, the Veteran was afforded a VA examination in April 2007.  He complained of fatigue, decreased motion, stiffness, and daily, moderate pain associated with his lumbar spine disability.  He did not complain of flare-ups from the lumbar spine disability.  He reported that the lumbar spine disability did not affect feeding, bathing, or grooming; mildly affected shopping and recreation; moderately affected chores, traveling, and dressing; and severely affected exercise and sports.

Upon physical examination, the VA examiner reported that the Veteran's posture and head position were within normal limits, and the Veteran did not use assistive devices for ambulation.  Notably, there was no indication of thoracolumbar spine ankylosis.  Range of motion testing revealed active forward flexion to 50 degrees with pain beginning at zero degrees, passive forward flexion to 60 degrees with pain beginning at 50 degrees, extension to 20 degrees with pain beginning at 20 degrees, and lateral flexion and rotation in both directions to 30 degrees with pain beginning at 30 degrees.  Although the VA examiner indicated that pain was evidenced after repetitive use, there was no additional loss of motion.  The examiner diagnosed the Veteran with degenerative osteoarthritis involving lumbar spine most marked at levels L4 to S1 without compression fractures. 

Private treatment records document treatment for the Veteran's lumbar spine disability.  Specifically, a private treatment record from R.W., M.D. dated September 2007 notes complaints of low back pain which were worsened with sitting, standing, lying down, bending, walking, sneezing, exercising, working, and with sex.  Range of motion testing of the lumbar spine revealed forward flexion to 40 degrees and extension to 10 degrees.  Private treatment records from B.W., M.D. dated in August to February 2010 document the Veteran's use of medication for treatment of his lumbar spine disability and assessment of lumbar radiculitis with disc protrusion.  An MRI of the Veteran's lumbar spine from Baptist Medical Center South Neuroscience Imaging Center dated August 2009 revealed an impression of central disc extrusion at L2-L3 with mild cephalad migration of disc material but no significant thecal sac compromise as well as left formal stenosis at L4-L5.

The Veteran continued his complaints of symptoms associated with his lumbar spine disability at the August 2010 Board hearing.  Specifically, he testified that he experiences flare-ups which required medication for treatment as well as difficulty bending and performing household chores.  See the August 2010 Board hearing transcript, pgs. 21-23. 

The Veteran was afforded a subsequent VA examination for his lumbar spine disability in February 2011.  He complained of intermittent sharp and constant aching pain in the lower back as well as flare-ups which occurred once per week and lasted up to one or two weeks.  However, he indicated that he was not experiencing pain at the time of the examination.  He also reported that lifting, prolonged walking, and performing sex all increased his low back pain.  He used medication for treatment.  He noted that he was able to walk for approximately one hour. 

Upon physical examination, the VA examiner noted range of motion findings of 60 degrees forward flexion, 35 degrees extension, 35 degrees right and left lateral bending, and 50 degrees right and left lateral rotation.  The examiner noted that it did not appear that there was any increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, there appeared to be no spasm, tenderness, swelling, heat, or redness noted.  An X-ray report of the Veteran's lumbar spine revealed an impression of degenerative disc disease at the L4-5 level and a greater degree at the L5-S1 level.

The Board observes that the record reflects that the Veteran has complained of low back pain throughout the course of this period on appeal.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists. "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Additionally, the competent evidence of record demonstrates that the Veteran has maintained forward flexion which exceeds limitation to 30 degrees or less.  As such, a 40 percent disability rating of the Veteran's lumbar spine is not warranted throughout the appeal period.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his lumbar spine disability, notably his difficulty bending as well as performing chores.  Further, he reported that he experiences pain and reports flare-ups as a result of his lumbar spine disability. 

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints.  Although the April 2007 VA examiner reported that the Veteran demonstrated forward flexion of the lumbar spine to 50 degrees with pain beginning at zero degrees, she also reported that passive range of motion revealed forward flexion to 60 degrees with pain beginning at 50 degrees.  She further reported that there was no additional loss of motion on repetitive use.  The Board adds that subsequent examinations do not document lumbar spine range of motion findings of 30 degrees or less with consideration of pain. In this regard, the February 2011 VA examiner noted range of motion findings of 60 degrees forward flexion, 35 degrees extension, 35 degrees right and left lateral bending, and 50 degrees right and left lateral rotation.  The examiner noted that it did not appear that there was any increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  He also noted that the Veteran did not evidence pain at the time of the examination.  Additionally, Dr. R.W. noted in his September 2007 private treatment evaluation that the Veteran maintained forward flexion of the lumbar spine to 40 degrees.  Moreover, although not disparaging the qualifications of April 2007 VA examiner, a nurse practitioner, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of Dr. R.W. and the February 2011 VA examiner, both physicians, who specifically did not report lumbar spine forward flexion findings of 30 degrees or less, and the February 2011 VA examiner in particular noted the absence of pain.   See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Accordingly, the Board finds that the February 2011 VA examination report and report of Dr. R.W. are of greater probative value than the active range of motion findings of the April 2007 VA examiner. 

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

As mentioned, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

The Board notes that the Veteran has complained of pain radiating to his left leg due to his lumbar spine disability.  See, e.g., the August 2010 Board hearing transcript, page 26.  The Board observes that a private treatment record from R.W., M.D., dated September 2007 notes "positive sciatic stretching on the left [leg], throughout."  However, the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Notably, the September 2007 private treatment record from R.W., M.D. also indicates that the Veteran had normal motor function throughout, and that reflexes were 1 to 2+ and symmetric.  Moreover, VA examination reports dated April 2007 and February 2011 as well as private treatment records dated from August to December 2009 document essentially normal neurological findings.  Finally, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed.

Based on this record, the Board finds that a separate rating for neurological impairment is not warranted for this period on appeal.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran has contended that his lumbar spine disability causes flare-ups, pain, and interference in daily activities, the medical evidence does not indicate that he has been prescribed bed rest by a physician based on incapacitating episodes totaling at least 4 weeks but less than 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during this period of on appeal.

B. Increased Rating for IVDS From August 16, 2014

Following the August 2014 VA examination, and by way of the November 2014 rating decision, the RO re-characterized the Veteran's disability to that of intervertebral disc syndrome, and increased the rating assigned for this disorder to 60 percent, effective August 16, 2014.  The Veteran's claim was granted a higher rating pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which is why the RO recharacterized this issue to that of IVDS. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected intervertebral disc syndrome pursuant to the Formula for Rating IVDS based on Incapacitating Episodes is not entitled to a disability rating in excess of 60 percent.  In this regard, the Formula for Rating IVDS provides a maximum disability rating of 60 percent and, therefore, a higher rating cannot be granted under this code.  While the August 2014 VA examiner noted evidence of pain, tenderness, mild spasms, and limited motion in the Veteran lumbar spine, a disability rating in excess of 60 percent is not warranted as the Veteran is currently rated at the highest percentage for IVDS based on incapacitating episodes. 

When considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent for his service-connected IVDS for the period on and after August 16, 2014.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 60 percent under the rating criteria for the lumbar spine, there must be unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As discussed above, during the August 2014 VA examination, the Veteran was not shown to have ankylosis of the spine.  Indeed, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there is none of the previously mentioned symptoms cited in 39 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) in conjunction with fixed flexion or extension in the lumbar spine indicative of unfavorable ankylosis.  At the Veteran's August 2014 examination, his flexion ended at 50 degrees, with evidence of painful motion at 50 degrees.  His extension ended at 0 degrees, with evidence of painful motion at 0 degrees.  The Veteran also had right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  No findings of ankylosis have been made.

Even when taking into account limited movement and the Veteran's complaints of pain on motion, such complaints do not approximate ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examination, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 60 percent under the rating criteria.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 60 percent for his IVDS for the period on and after August 16, 2014.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the 60 percent rating.  In this regard, the Board observes that the Veteran has complained of radiating pain, tenderness, and spasms as a result of his spine condition, and further acknowledges objective evidence of pain and restricted movement following certain range of motion exercises.  However, the effect of the pain in his lumbar spine is contemplated in the 60 percent disability evaluation assigned herein under Diagnostic Code 5243.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 60 percent for the Veteran's IVDS, from August 16, 2014 is not warranted. 

The Board also takes note that the Veteran's subjective complaints of sharp shooting pain radiating from his lower back to his bilateral lower extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

In a November 2014 rating decision, the Veteran was granted service connection and assigned separate disability ratings for neurological manifestations, that is, for radiculopathy of the left and right lower extremities.  The Veteran was provided with appellate rights in conjunction with the rating decision, which explained that if he disagreed with the rating decision he should file a notice of disagreement.  However, since that rating decision, the Veteran has not voiced any objection to the assigned ratings or any desire to appeal the assigned disability ratings for the disabilities.  As noted, VA regulations direct that separate neurological ratings should be considered in rating the back.  Here, the separate ratings were not only considered, but were also assigned.

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbar spine disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran has been working at a warehouse.  See, e.g., the August 2010 Board hearing transcript, page 18.  The Veteran testified at the August 2010 Board hearing that he had missed 30 hours in the past year due to the low back pain.  Additionally, the April 2007 VA examiner noted that the Veteran's lumbar spine disability causes "significant effects" on the Veteran's employment.  The August 2014 VA examiner noted that the Veteran uses a brace at work.  Indeed, the Board notes that it has no reason to doubt that the Veteran's lumbar spine disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

Crucially, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected lumbar spine disability.  There is no medical evidence that the Veteran has been frequently hospitalized or received in-patient treatment as a result of the lumbar spine disability during the periods under consideration.

Accordingly, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  As there is no factor which takes this disability outside the usual rating criteria, the Board has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his lumbar spine disability renders him unable to obtain substantially gainful employment.  On the contrary, the Veteran has stated that he was employed as a warehouse manager and has not submitted evidence of unemployment since then.  See, e.g., the April 2007 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to a disability rating in excess of 20 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine from March 20, 2007 to August 16, 2014, is denied. 

Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome from August 16, 2014, is denied.


REMAND

By way of an August 2014 rating decision, the RO continued a noncompensable disability rating for service-connected bilateral sensorineural and conductive hearing loss.  The RO mailed notice of the decision in August 2014.  In March 2015, the Veteran submitted a Notice of Disagreement (NOD) with the August 2014 rating decision.  Thus, the August 2014 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to a compensable disability rating for bilateral sensorineural and conductive hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


